                                                                            JS-6
Case 2:17-cv-05064-DSF-RAO Document 48 Filed 02/14/19 Page 1 of 8 Page ID #:891



   1
   2
   3
   4
   5
   6
   7
   8
   9
                           UNITED STATES DISTRICT COURT
 10
                          CENTRAL DISTRICT OF CALIFORNIA
 11
       DARIUS ROWSER, an individual,            Case No.: CV 17-05064 DSF (RAOx)
 12    and AMITA GUPTA, an individual,
       on behalf of themselves and all others   ORDER GRANTING PLAINTIFFS’
 13    similarly situated,                      UNOPPOSED MOTION FOR FINAL
                                                APPROVAL OF CLASS ACTION
 14                                             SETTLEMENT AND JUDGMENT
                          Plaintiff,
 15          vs.
 16
       TRUNK CLUB, INC., a Delaware
 17    corporation; and DOES 1 through 10,
       inclusive,
 18
 19                       Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:17-cv-05064-DSF-RAO Document 48 Filed 02/14/19 Page 2 of 8 Page ID #:892



   1         This matter came before the Court on the unopposed motion by Plaintiffs
   2   Darius Rowser and Amita Gupta, on behalf of themselves and the similarly situated
   3   employees of Defendant Trunk Club, Inc., for an Order granting final approval of
   4   the parties’ Stipulation of Settlement (“Settlement Agreement”). The Motion was
   5   heard concurrently with Plaintiffs’ earlier filed motion for an order approving the
   6   requested attorneys’ fees and costs to Plaintiffs’ counsel and awarding the requested
   7   class representative enhancements and Service Awards to Plaintiffs.
   8         The Court preliminarily approved the Parties’ Settlement and their proposed
   9   resolution of Plaintiffs’ class, collective and representative claims on behalf of the
 10    California Class Members, Illinois Class Members and FLSA Collective Members
 11    (“the Settlement Class Members”) on August 24, 2018.
 12          In accordance with the order granting preliminary approval, and in
 13    compliance with due process, the Settlement Administrator sent the Class Notice to
 14    each California Class Member, Illinois Class Member, and FLSA Collective
 15    Member by first-class mail. The Class Notice informed California Class Members,
 16    Illinois Class Members, and FLSA Collective Members of the terms of the
 17    Settlement, the right to participate in the Settlement, the right to object to the
 18    Settlement, the right to request exclusion and pursue their own remedies, and the
 19    right to appear in person or by counsel at the final approval hearing regarding final
 20    approval of the Settlement.
 21          The motion for final approval seeks final approval of the Settlement and entry
 22    of judgment that will bind each California Settlement Class Member, Illinois
 23    Settlement Class Member, and FLSA Settlement Collective Member, and will
 24    operate as a full release and discharge of California Settlement Class Members’
 25    Released Claims, Illinois Settlement Class Members’ Released Claims and FLSA
 26    Settlement Collective Members’ Released Claims (as defined in the Settlement
 27    Agreement).
 28

                                                    1
Case 2:17-cv-05064-DSF-RAO Document 48 Filed 02/14/19 Page 3 of 8 Page ID #:893



   1         Having received and considered Plaintiffs’ motion for preliminary approval of
   2   the Settlement, Plaintiffs’ motion for final approval of the Settlement, all objections
   3   to the Settlement, all opt-outs from the Settlement, Plaintiffs’ motion for attorneys’
   4   fees, costs and service awards, the file in this case, and the evidence and argument
   5   received by the Court before entering the Preliminary Approval Order and before
   6   and at the final approval hearing, THE COURT ORDERS, ADJUDGES, AND
   7   DECREES THAT:
   8         1.     Initial-capitalized terms in this order shall have the same meaning as
   9   assigned to them in the Settlement Agreement.
 10          2.     The Settlement Administrator has fulfilled its initial notice and
 11    reporting duties under the Settlement Agreement.
 12          3.     The Class Notice: (i) was the best practicable notice under the facts and
 13    circumstances of this case; (ii) was reasonably calculated to apprise California Class
 14    Members, Illinois Class Members, and FLSA Collective Members of the pendency
 15    of the Action, their right to participate in the Settlement, their right to exclude
 16    themselves from the Settlement, and their right to object to, and/or appear at the
 17    Final Approval Hearing for, the Settlement; and (iii) constituted due, adequate, and
 18    sufficient notice of a class/collective settlement under Federal Rule of Civil
 19    Procedure 23, 29 U.S.C. section 201, et seq., due process, and any other applicable
 20    rules or law. Only one individual asked to exclude themselves from the Settlement,
 21    and no one objected to the Settlement.
 22          4.     The notice of settlement served by Plaintiffs on the California Labor
 23    and Workforce Development Agency (“LWDA”) satisfied the requirements of
 24    PAGA. The LWDA has expressed no objection to the Settlement.
 25          5.     The notice of settlement served by Defendant on the U.S. and
 26    applicable state attorneys general satisfies the requirements of the Class Action
 27    Fairness Act. The Attorneys General have expressed no objections to the Settlement.
 28

                                                  2
Case 2:17-cv-05064-DSF-RAO Document 48 Filed 02/14/19 Page 4 of 8 Page ID #:894



   1         6.     The terms of the Settlement are fair, reasonable and adequate, and the
   2   standards and applicable requirements for final approval of this class and collective
   3   action settlement are satisfied, including the provisions of Rule 23 of the Federal
   4   Rules of Civil Procedure and the provisions of 29 U.S.C. section 201, et seq.
   5         7.     The Settlement has been reached as a result of intensive, serious, and
   6   non-collusive, arms-length negotiations and was achieved with the aid of an
   7   experienced mediator. The Settlement was entered into in good faith as to each
   8   California Settlement Class Member, Illinois Settlement Class Member, and FLSA
   9   Settlement Collective Member.
 10          8.     Class Counsel are experienced class action litigators and have
 11    expressed the view that the Settlement is fair, reasonable, and adequate.
 12          9.     Taking into consideration the nature of the Plaintiffs’ claims; the
 13    nature of Defendant’s defenses; the expense, complexity and likely duration of
 14    further litigation; and the risk of attaining and maintaining class action status
 15    throughout the litigation, the amounts paid under the Settlement are fair and
 16    reasonable. Moreover, the allocation of settlement proceeds among the California
 17    Settlement Class Members, Illinois Settlement Class Members, and FLSA
 18    Settlement Collective Members is fair, reasonable, and adequate. That the
 19    settlement represents a compromise of the Parties’ respective positions rather than
 20    the result of a finding of liability at trial also supports the Court’s decision granting
 21    final approval.
 22          10.    The Court appoints Plaintiffs as representatives of, and Class Counsel
 23    as counsel for, the California Settlement Class Members, the Illinois Settlement
 24    Class Members, and the FLSA Settlement Collective Members for the purpose of
 25    entering into and implementing the Settlement.
 26          11.    The Settlement Administrator is to execute the distribution of proceeds
 27    pursuant to the terms of the Settlement, as modified by the concurrently filed Order
 28

                                                  3
Case 2:17-cv-05064-DSF-RAO Document 48 Filed 02/14/19 Page 5 of 8 Page ID #:895



   1   Granting in Part Plaintiffs’ Unopposed Motion for Approval of Award of Attorneys’
   2   Fees and Costs and Class Representative Enhancements.
   3         12.    As of the Effective Date, the Plaintiffs, California Settlement Class
   4   Members, the Illinois Settlement Class Members, and the FLSA Settlement
   5   Collective Members, and their legally authorized representatives, heirs, estates,
   6   trustees, executors, administrators, principals, beneficiaries, representatives, agents,
   7   assigns, and successors, and/or anyone claiming through them or acting or
   8   purporting to act for them or on their behalf, regardless of whether they have
   9   received actual notice of the proposed Settlement, have conclusively compromised,
 10    settled, discharged, and provided: the Complete and General Release (in the case of
 11    Plaintiffs); the release of California Settlement Class Members’ Released Claims (in
 12    the case of the California Settlement Class Members); the release of the Illinois
 13    Settlement Class Members’ Released Claims (in the case of Illinois Settlement Class
 14    Members); and release of FLSA Settlement Collective Members’ Released Claims
 15    (in the case of FLSA Settlement Collective Members who cash their Individual
 16    Settlement Payments) against Trunk Club and the Released Parties, and are bound
 17    by the provisions of the Settlement Agreement.
 18          13.    Payment to the California Labor and Workforce Development Agency
 19    of $5,625.00 as its share of the settlement of claims arising under the California
 20    Private Attorneys General Act in this case is fair, reasonable, and adequate. Payment
 21    of that amount shall be paid from the Total Settlement Amount in accordance with
 22    the Settlement Agreement, and there shall be no further recourse for the civil
 23    penalties released under the terms of the Settlement.
 24          14.    Notwithstanding the submission of a timely request for exclusion,
 25    California Class Members are still bound by the settlement and release of the PAGA
 26    Claims or remedies under this judgment pursuant to Arias v. Superior Court, 46 Cal.
 27    4th 969 (2009), as requests for exclusion do not apply to the PAGA Claims. The
 28

                                                 4
Case 2:17-cv-05064-DSF-RAO Document 48 Filed 02/14/19 Page 6 of 8 Page ID #:896



   1   State of California’s claims for civil penalties pursuant to PAGA are also
   2   extinguished.
   3         15.     The fees, expenses, and any other costs of Rust Consulting, Inc. in
   4   administering the Settlement, in the amount of $25,000.00, are fair and reasonable.
   5   Payment of that amount shall be paid out of the Total Settlement Amount in
   6   accordance with the Settlement Agreement, which shall fully, finally and completely
   7   compensate Rust Consulting for all fees, expenses and any other costs in
   8   administering the Settlement.
   9         16.     For the reasons described in the concurrently filed Order Granting in
 10    Part Plaintiffs’ Unopposed Motion for Approval of Award of Attorneys’ Fees and
 11    Costs and Class Representative Enhancements, the Court approves the payment of
 12    Service Awards in the amount of $2,000 to each of the Plaintiffs (in addition to any
 13    recovery they may receive as a member of one or more of the classes under the
 14    Settlement;
 15          17.     For the reasons described in the concurrently filed Order Granting in
 16    Part Plaintiffs’ Unopposed Motion for Approval of Award of Attorneys’ Fees and
 17    Costs and Class Representative Enhancements, the Court approves the payment of
 18    $435,377 for attorneys’ fees and $8,493.74 in costs to Class Counsel. No other
 19    attorneys or law firms shall be entitled to any award of attorneys’ fees or costs from
 20    Defendant in any way connected with this Action.
 21          18.     The Settlement Agreement and this Final Approval Order and
 22    Judgment shall have res judicata and preclusive effect in all pending and future
 23    lawsuits or other proceedings that encompass any of Plaintiffs’ claims, the
 24    California Settlement Class Members’ Released Claims, the Illinois Settlement
 25    Class Members’ Released Claims, and the FLSA Settlement Collective Members’
 26    Released Claims, whether those lawsuits or proceedings are maintained by or on
 27    behalf of Plaintiffs, the California Settlement Class Members, the Illinois Settlement
 28    Class Members, and/or the FLSA Settlement Collective Members. The Settlement

                                                5
Case 2:17-cv-05064-DSF-RAO Document 48 Filed 02/14/19 Page 7 of 8 Page ID #:897



   1   Agreement and this Final Approval Order and Judgment shall be binding on
   2   Plaintiffs, California Settlement Class Members, Illinois Settlement Class Members
   3   and FLSA Settlement Collective Members, their heirs, estates, trustees, executors,
   4   administrators, principals, beneficiaries, representatives, agents, assigns, and
   5   successors, and/or anyone claiming through them or acting or purporting to act for
   6   them or on their behalf.
   7         19.     Plaintiffs, the California Settlement Class Members, the Illinois
   8   Settlement Class Members, and the FLSA Settlement Collective Members are
   9   permanently barred from filing, commencing, prosecuting, intervening in, or
 10    participating (as class members or otherwise) in any other lawsuit or administrative,
 11    regulatory, arbitration, or other proceeding in any jurisdiction based on the claims
 12    released in the Settlement Agreement.
 13          20.     The Settlement and any proceedings undertaken pursuant thereto, may
 14    not be offered, received, or construed as evidence of: a presumption, concession, or
 15    an admission by any Party of liability or non-liability; the certifiability or non-
 16    certifiability the class and collective claims resolved by the Settlement; the
 17    manageability or non-manageability of the PAGA representative claims resolved by
 18    the Settlement; provided, however, that reference may be made to this Settlement in
 19    such proceedings as may be necessary to effectuate the provisions of this
 20    Settlement.
 21          21.     This Final Approval Order and Judgment of dismissal shall be entered
 22    forthwith, dismissing this Action with prejudice.
 23          22.     Without affecting the finality of the Final Approval Order and
 24    Judgment, the Court retains continuing jurisdiction over Plaintiffs, Defendant, the
 25    California Settlement Class Members, the Illinois Settlement Class Members, and
 26    the FLSA Settlement Collective Members as to all matters concerning the
 27    administration, consummation, and enforcement of this Settlement Agreement.
 28

                                                 6
Case 2:17-cv-05064-DSF-RAO Document 48 Filed 02/14/19 Page 8 of 8 Page ID #:898



   1         23.    After settlement administration and distribution of funds have been
   2   completed, the parties shall file a report with this Court certifying compliance with
   3   the terms of the Settlement and this Order and Judgment.
   4         24.    If this Order is reversed on appeal or the Settlement Agreement is
   5   terminated or is not consummated for any reason, the foregoing certification of
   6   claims, appointment of class representatives and appointment of class counsel shall
   7   be void and of no further effect, and the parties shall be returned to the status each
   8   occupied before entry of this Order without prejudice to any legal argument that any
   9   of the parties might have asserted but for the Settlement.
 10          IT IS SO ORDERED.
 11    DATED: February 11, 2019
 12                                            Honorable Dale S. Fischer
                                               UNITED STATES DISTRICT JUDGE
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 7
